

Exhibit 10.77


ANH


ADDENDUM NO. 1 TO THE CHAZA HYDROCARBONS’ EXPLORATION AND EXPLOITATION AGREEMENT




The undersigned, to wit: on the one hand, the National Hydrocarbons’ Agency,
hereinafter ANH, a Special Administrative Unit attached to the Ministry of Mines
and Energy, created by Decree – Law 1760 of 26 June 2003, with its main seat of
business at Bogotá, D. C., represented herein by JOSE ARMANDO ZAMORA REYES, of
legal age, bearer of I. D. Number 19.303.017 of Bogotá, domiciled in Bogotá, D.
C., who represents that in his capacity as Director General of the ANH has the
power to enter into this Agreement, and on the other GRAN TIERRA ENERGY COLOMBIA
LTD, a Branch Office established in Colombia and the main place of business in
Bogotá, D. C., according to Public Deed Number 5323 dated on the 25th of October
of 1983 of Notary 7 of Bogotá, D. C., registered on the 23rd of November of the
same year under Number 2092 of Book VI, with its main place of business at
Bogotá, and SOLANA PETROLEUM EXPLORATION (COLOMBIA) LIMITED, a branch office
established by public deed No. 3131 of the 29th of September of 1998 of Notary
34 of Bogotá, D. C., registered on the 26th of October of the same year under
number 85.070 of Book VI, with its main place of business at Bogotá, both of
them represented herein by EDGAR LOUIS DYES, of legal age, identified with Alien
citizen’s Card No. 223325, hereinafter the CONTRACTOR, who represents: 1. That
according to the certificates of existence and incumbency, it has the power to
sign this addendum; 2. under oath, that neither he nor the companies represented
by him have fallen in a cause for disqualification or incompatibility or
conflict of interests to enter into this document.


The ANH and the CONTRACTOR certify that they enter into this addendum after the
following recitals:


1.
Whereas, the ANH and the CONTRACTOR entered into the CHAZA E&E Contract on the
27th of June of 2005, agreeing the following exploration commitments:



“Phase 1 (12 months)
▪
Acquisition, processing, and interpretation of 30 kilometers of 2D seismic.

▪
Reprocessing and interpretation of 2D seismic available (approx 250 km.)

▪
Post – mortem study of wells in the area



Phases 2 and 3 (15 months each)
▪
Drilling of one (1) exploratory well per phase



Phases 4 and 5 (12 months each)
▪
Drilling of one (1) exploratory well per phase



Phase 6 (6 months)



--------------------------------------------------------------------------------



▪
Drilling of one (1) exploratory well”



2.
Whereas, in letter filed under number ANH – 12 – 010368 – 2009 – E of the 26th
of August of 2009, the CONTRACTOR requested from the ANH the unification of the
fourth and fifth phases of the Exploration Period, stating:



“On the Mocoa River exploratory drilling area we have already applied for an
environmental license and, although the issuance thereof is expected for the
last quarter of 2009, provided that the Ministry does not request clarifications
and does not delay the proceedings fro reason beyond the control of Gran Tierra,
we see that the time we have to complete the civil works and ho drill the well
is short.


Regarding the Moquetá exploratory drilling area, Gran Tierra has already
requested the amendment of the existing environmental license in order to
include the place in which Gran Tierra wishes to place the Moquetá – 1 well.
Taking into account the sensitive environmental conditions of the zone, the plan
is to drill it in a manner that can be transported by helicopter, making that
the logistics and the preparation of the equipment takes more time than those of
a drilling the equipment of which is transported over land”.


3.
Whereas, having analyzed the admissibility and convenience of the amendment
proposed, the Legal Advisory Office in Memorandum No. ANH – 0011 – 001636 – 2009
– I of the 8th of September of 2009 issued a favorable opinion thereof.



4.
That the Director General of the ANH, pursuant to the power delegated by the
Board of Directors in Agreement No. 19 of the 15th of November of 2009, issued
Resolution No. 358 of the 11th of September of 2009, in which it established the
terms in which it approved the amendment of the CHAZA Hydrocarbons’ Exploration
and Exploitation Agreement.



5.
Whereas, by virtue of the foregoing, the parties enter into this Addendum:



FIRST CLAUSE: To amend item 4.2 of Clause 4 of the Chaza Exploration and
Exploitation Agreement, which shall read as follows:


“Exploration Period: The Exploration Period shall last six (6) years as of the
Effective Date and is divided in the phases described below. The first phase of
the Exploration Period starts on the Effective Date and the subsequent phases
start on the calendar day immediately after the end of the preceding phase.
Phase 1, with a twelve – month (12) term;
Phase 2, with a fifteen – month (15) term;
Phase 3, with a fifteen – month (15) term;
Phases 4 and 5, unified, with a twenty – four – month (24) term;
Phase 6, with a six – month (6) term.


Paragraph: The unification of phases 4 and 5 comprises the performance of the
exploratory commitments of each one of them, during the term that has been
unified. The foregoing without prejudice to the contractor’s duty to comply in a
full, independent and differentiated manner all the obligations inherent to
those phases.”





--------------------------------------------------------------------------------





SECOND CLAUSE: To amend EXHIBIT B – MINIMUM EXPLORATORY PROGRAM ATTACHMENT TO
THE CONTRACT FOR THE EXPLORATION AND EXPLOITATION OF HYDROCARBONS OF THE “CHAZA”
SECTOR, which shall read as follows:


“The CONTRACTOR undertakes to carry out, as a minimum, the following Exploratory
Program:


Phase 1 (12 months)
▪
Acquisition, processing, and interpretation of 30 kilometers of 2D seismic.

▪
Reprocessing and interpretation of 2D seismic available (approx 250 km.)

▪
Post – mortem study of wells in the area



Phases 2 and 3 (15 months each)
▪
Drilling of one (1) exploratory well per phase

Unified Phases 4 and 5 (24 months)
▪
Drilling of two (2) exploratory wells

Phase 6 (6 months)
▪
Drilling of one (1) exploratory well”



THIRD CLAUSE – All other provisions of the contract shall remain in full force
and effect.


FOURTH CLAUSE – This addendum will be legalized with the signature of the
Parties.




In witness hereof, it is signed at Bogotá, in two counterparts of the same text,
on the     
16 OCT. 2009


THE NATIONAL HYDROCARBONS AGENCY


{Signed, Illegible}
JOSE ARMANDO ZAMORA REYES
General Director


GRAN TIERRA ENERGY COLOMBIA LTD
and
SOLANA PETROLEUM EXPLORATION (COLOMBIA) LIMITED



--------------------------------------------------------------------------------





{Signed, Illegible}
EDGAR LOUIS DYES
Legal Representative



